UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 16, 2015 Commission File Number 000-53676 Lode-Star Mining, Inc. (Exact name of small business issuer as specified in its charter) Nevada 47-4347638 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13529 Skinner Road, Suite N Cypress, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 371-6531 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 4.01 CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT On December 14, 2015, Lode-Star Mining, Inc. (the “Company”) informed Morgan & Company LLP (the current auditor “Morgan”) that they have decided to change their independent registered public accounting firm because the Company is now headquartered in the United States. Morgan’s report on the financial statements for the years ended December 31, 2013 and 2014 contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to audit scope or accounting, except that the report contained an explanatory paragraph stating that there was substantial doubt about the Company’s ability to continue as a going concern. Through the two year period covered by the financial statement audits for the years ended December 31, 2013 and December 31, 2014 and the subsequent interim period from January 1, 2015 through December 11, 2015, there have been no disagreements with Morgan on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Morgan would have caused them to make reference thereto in their reporton the financial statements and (ii) no “reportable events” as defined in Item 304(a)(1)(v) of Regulation S-K. We have authorized Morgan to respond fully to the inquiries of the successor accountant. On December 11, 2015, the Company engaged MaloneBailey, LLP of Houston, Texas (“MaloneBailey”) as its new independent registered public accounting firm. During the years ended December 31, 2013 and 2014 and the subsequent interim period from January 1, 2015 through December 11, 2015 (the date Malone Bailey was engaged), the Company did not consult with Malone Bailey regarding (i) the application of accounting principles to a specified transaction, (ii) the type of audit opinion that might be rendered on the Company’s financial statements by Malone Bailey, in either case where written or oral advice provided by Malone Bailey would be an important factor considered by us in reaching a decision as to any accounting, auditing or financial reporting issues or (iii) any other matter that was the subject of a disagreement between us and our former auditor or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of Regulation S-K, respectively). ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Number Exhibit Letter from Morgan regarding Change in Certifying Accountant. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lode-Star Mining, Inc. Date: December 16, 2015 By: /s/Mark Walmesley Mark Walmesley Chief Executive Officer 3
